Citation Nr: 1733599	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-03 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from July 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO), which denied entitlement to service connection for hypertension as secondary to service-connected PTSD.

In November 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A copy of the hearing transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When VA undertakes to provide an examination, it must ensure that the examination and opinions provided are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. 
§ 3.159(c)(4)(i) (2014).

In April 2012, the Veteran was afforded a VA examination to determine whether his currently diagnosed hypertension was secondary to his service-connected PTSD.  While the VA examiner provided opinions regarding the Veteran's entitlement to service connection under a theory of secondary service connection, a direct service connection theory was not provided.  The Board notes that the evidence of record shows the Veteran was diagnosed with hypertension in 1973, shortly after service separation in September 1971.  Therefore, a remand is necessary to obtain an addendum opinion to determine whether the Veteran's hypertension was incurred in active service.

Further, the Board finds that a remand is also necessary to obtain new secondary service connection opinions.  The April 2012 VA examiner opined that blood pressure readings may be transiently elevated in the face of acute emotional responses such as anxiety, fear or even acute symptoms of PTSD.  However, PSTD "does not chronically aggravate the progression or course of hypertension..."  See April 2012 VA examination report.  The Board notes that in the context of secondary service connection, aggravation means "any increase in disability," and is distinguished from the more specific definition of aggravation of a pre-existing disease during service as defined in 38 U.S.C. § 1153.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  It is noted that in order for secondary service connection to be established an increase in severity need not be permanent. 

In a February 2013 substantive appeal, the Veteran included information from and a citation to Mayo Clinic medical literature which indicates that high levels of stress can lead to temporary, but dramatic, increases in blood pressure.  The Veteran stated that his service-connected PTSD symptoms, which he has experienced since service, include stress, and therefore, he contends that his PTSD has aggravated his diagnosed hypertension.  Accordingly, the Board finds that a remand is required to obtain new secondary service connection opinions considering all of the pertinent evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to an appropriate VA examiner(s) for an addendum opinion to address the etiology of the Veteran's hypertension, to include as secondary to service-connected PTSD.  The electronic claims file must be made available to, and be reviewed by, the examiner.  The examiner must note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.

The examiner is requested to provide the following opinions:

(a) Is it is at least as likely as not (a 50 percent or greater probability) that currently diagnosed hypertension is etiologically related to service?

(b) Is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed hypertension is (i) caused by, or (ii) aggravated by service-connected PTSD at any point in time from August 2010 onward?

In rendering the above opinions, the Board directs the examiner to consider, but not limit review to, the following evidence:

(1) The Veteran's diagnosis of hypertension in 1973

(2) A letter from Dr. R.E.L. III certifying his treatment of the Veteran for hypertension since before 1978, and opining that his hypertension could have been aggravated by his PTSD

(3) The Mayo Clinic medical literature regarding the effect of stress on hypertension cited to within the February 2013 substantive appeal

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The term "aggravated" as used herein refers to an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition.  

If the examiner finds that any of the Veteran's claimed conditions are aggravated by his service-connected PTSD, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's claimed condition prior to any such aggravation.  The aggravation need not be permanent.  

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  The AOJ must ensure that the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




